Citation Nr: 0306216	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-22 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1997 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
headaches as not well grounded, finding that there was no 
actual disability.  On re-adjudication under the Veteran's 
Claims Assistance Act of 2000 (VCAA), the claim was again 
denied in an August 2001 rating decision.

When this matter was first before the Board in October 2002, 
further development was ordered.  In compliance, additional 
medical evidence has been received, and the appeal is ready 
for adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.  There has been adequate notice, and there is 
no indication of additional evidence that could be 
obtained that would affect the outcome as to this issue.

2.	The evidence of record relates the current diagnosis of 
tension headaches to in service incurrence.


CONCLUSION OF LAW

The veteran's headaches were incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records show that a December 1996 
enlistment medical examination was unremarkable for any 
complaints, diagnoses or residuals of headaches.  In her 
Report of Medical History dated in December 1996, the veteran 
answered no to the question of whether she had  or had ever 
had frequent or severe headaches.

In March 1998 treatment notes, the veteran was seen for 
headache, fatigue, and stomach cramps for one night with 
vomiting.  She was noted as slightly dehydrated, and treated 
with rest, fluids and medication.  She was returned to duty.

November 1998 treatment notes show complaints of chronic 
nasal congestion over the previous year, with development of 
light headaches since then.  Diagnostic impression was 
chronic nasal congestion.

March 1999 treatment notes show complaints of sore throat and 
headaches with nausea and cough.  Assessment was pharyngitis.

On separation examination in June 1999, the veteran answered 
yes to the question as to whether she had or had ever had 
frequent or severe headaches.  In an attached Standard Form 
600, she noted constant headaches with no treatment.  

In August 1999, the veteran was seen in VA hospital Emergency 
Care complaining of headaches, fatigue, and chest pain with 
productive cough.  Diagnostic assessment was upper 
respiratory infection.  She was separated from service in 
September 1999.

In September 1999, the veteran filed a claim for service 
connection for several conditions, including constant 
headaches, and underwent general medical VA compensation and 
pension examination in October 1999.  She gave a history of 
ovarian cyst surgery, questionable hepatitis C, bulimia with 
laxative abuse and depression.  She reported that the 
headaches she experienced were no different than average 
people's headaches, occurred three or four times per month, 
lasted about four hours at a time, and most often occurred in 
the morning when she first arose.  She noted they were 
usually frontal in location. 

She reported no photophobia or phonophobia, nausea, vomiting 
or associated neurologic symptoms, and she denied excessive 
caffeine intake.  She was unsure whether her headaches might 
be related to eye strain, and was functional with the 
headaches.  

On physical examination, blood pressure was 120/70, cardiac 
rate 60 and regular, and respirations within normal limits.  
Central nervous system examination showed cranial nerves II 
to XII intact.  The examiner's diagnosis was that the 
veteran's headaches were consistent with tension headaches 
that are non-debilitating.

VA outpatient treatment reports from November 1999 to May 
2001 are negative for treatment for headaches.  The RO re-
adjudicated the issue under the requirements of the VCAA, and 
again denied the claim by an August 2001 rating decision.  
The RO noted that there was no evidence of treatment just for 
chronic headaches only, that were not part of, or associated 
with, another illness, and found that non-debilitating 
tension headaches diagnosed on the November 1999 VA 
examination were not an injury or disease for which VA 
compensation could be awarded.

In several statements and in an October 2002 Appellant's 
Brief, the veteran's representative argued that headaches 
were constant, were diagnosed immediately after separation 
from service, and service connection was warranted.

On appeal to the Board in October 2002, further development 
was requested to include a medical opinion as to the etiology 
of the veteran's headaches.  
In a February 2003 Addendum, the same VA examiner who 
conducted the previous October 1999 VA examination opined 
that it was at least as likely as not that the veteran's 
headaches are a continuation of those reported in the service 
medical records, although they are no more "severe."

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by rating decisions, as well as a statement of the case 
and various other correspondence, VA informed the veteran of 
the evidence needed to support her claim.  Specifically, in a 
VCAA letter dated in June 2001, the veteran was notified of 
the need to supply competent medical evidence to show that 
her headaches were incurred in service.  The RO also notified 
the veteran of efforts VA would make to secure outstanding 
medical records of treatment necessary for a decision on the 
claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records identified by the veteran.  
Additionally, the veteran was afforded a VA examination and a 
medical opinion was obtained.  In light of the following 
grant of the benefit claimed, the Board finds that the 
veteran and her representative were provided ample 
opportunity to submit additional evidence and written 
argument to the Board.
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim, and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without remand of the case to the RO for providing additional 
assistance to the veteran in the development of the claim as 
required by the VCAA or to give her another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development in this 
regard.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A determination of 
service connection requires findings of the existence of a 
current disability, and a determination of a relationship 
between that disability, and injury or disease incurred in 
service. 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, after consideration of all the 
evidence, the Board finds that the preponderance of it is 
against the claim, there is no doubt to be resolved, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, the veteran's statements are to the effect that 
her headaches are related to the headaches she experienced in 
service.  While the service medical records do not reveal a 
diagnosis of chronic headaches, or treatment for only 
headaches unassociated with other complaints, they do show 
recurring complaints of headaches.

The evidence also shows that the veteran particularly noted 
on separation examination that she had constant headaches 
without treatment, filed her claim for constant headaches 
immediately after separation, and was diagnosed shortly 
thereafter by a VA examiner in October 1999 with tension 
headaches that were nondebilitating.  Additionally, a 
February 2003 letter from the same VA examiner stated an 
opinion that the veteran's headaches were tension headaches 
of the chronic non-debilitating type, which were, as likely 
as not related to the in service headaches.

In light of the above, the Board finds that a preponderance 
of the evidence indicates that the veteran has tension 
headaches that are related to active service.


ORDER

Service connection for headaches is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

